Citation Nr: 1744092	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1991 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge in Washington D.C.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary for the Veteran's claims.  Specifically, following a review of the evidentiary record, the Board finds that additional development is warranted with respect to these claims.

Bilateral Hearing Loss and Tinnitus

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

At his December 2016 hearing, although he did not recall experiencing any momentary deafness or loud ringing in his ears, the Veteran reported noticing problems with his hearing during his military service.  

The Board finds that the Veteran was exposed to hazardous noise in service.  His DD Form 214 reflects a Military Occupational Specialty (MOS) of fuels specialist.  The Duty MOS Noise Exposure Listing for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows those veterans with a duty MOS of aircraft fuel systems, fuels, or liquid fuel systems maintenance as having a high probability to moderate probability of exposure to hazardous noise.

A February 2013 VA audiometric examination report found puretone threshold values for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 25 dB, 30 dB, 20 dB, 20 dB, and 35 dB.  The speech recognition score for the right ear was 96 percent.  Puretone threshold values for the left ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 30 dB, 40 dB, 10 dB, 35 dB, and 40 dB.  The speech recognition score for the right ear was 96 percent.

With respect to the right ear, the February 2013 VA audiometric examination shows that puretone thresholds and speech recognition scores do not meet the criteria for a hearing loss disability under VA law.  See 38 C.F.R. § 3.385.  However, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  With respect to the left ear, the February 2013 VA audiometric examination shows puretone thresholds do meet the criteria for a hearing loss disability under VA law.  See 38 C.F.R. § 3.385.

The February 2013 VA examiner also diagnosed the Veteran with recurrent tinnitus and noted that both ear canals showed scarred tympanic membranes with several neo-membranes on each tympanic membrane, evidence of past tympanic membrane perforations.  With respect to a causal relationship, i.e., a nexus, the examiner stated that the current audiogram revealed a bilateral mild to moderate mixed hearing loss which was more consistent with past ear infections and tympanic membrane perforations than noise exposure.  

Thereafter, in March 2013 the VA examiner was provided access to the Veteran's service treatment records and provided an addendum opinion, wherein he stated that the in-service audiograms revealed no significant threshold shift in the Veteran's hearing sensitivity and that his hearing was normal bilaterally at the time of separation from service.  Thus, the examiner stated that there was no change in his opinion rendered in February 2013.  

Unfortunately, in providing the opinions the VA examiner did not acknowledge an October 3, 1991 service treatment record showing that the Veteran complained of congestion, light-headedness, and dizziness.  His bilateral tympanic membranes were retracted with clear fluid at that time.  As such, the Board finds remand is warranted to obtain a new opinion as to the etiology of the Veteran's hearing loss and his tinnitus.  


Right Knee Injury

According to his service treatment records, the Veteran suffered a motorcycle accident during his service on February 18, 1992 with an injury to his right knee.  There was marked swelling, medial tenderness, and questionable mild lateral instability.  The diagnosis was medial collateral ligament (MCL) injury of the right knee.  An x-ray was normal.  On February 19, an examiner noted that the Veteran had a torn ligament in his right knee.  The knee was too painful for a good examination.  On February 20, the Veteran was seen for persistent pain and diagnosed as having a medial collateral ligament (MCL) injury.  On February 21, he was able to flex the knee to 45 degrees.  On separation examination in March 1992, the Veteran had a scar/scrape over the patella.

The Veteran was afforded a knee examination in March 2013 at which time he was diagnosed as having right knee strain.  The examiner provided an opinion that the Veteran's right knee disorder was not related to his in-service injury, in part because the in-service knee x-rays was negative and because the separation examination was negative for complaints of a knee condition.  However, the examiner failed to acknowledge the in-service diagnosis of a medial collateral ligament injury.  As such, the Board finds remand is warranted to obtain a new opinion as to the etiology of the Veteran's right knee disorder.  

Finally, during his December 2016 hearing, the Veteran reported being treated for his right knee at Clovis Urgent Care and by Tony Reed, a physician's assistant, at Dry Creek Medical Group.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Clovis Urgent Care and Dry Creek Medical Group, to include all treatment records by Tony Reed, a physician's assistant.   

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hearing loss and tinnitus.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus had its clinical onset during active service or is related to any incident of service, including specifically military noise exposure and/or his complaints of congestion, light-headedness, and dizziness with findings of retracted bilateral tympanic membranes with clear fluid in October 1991.  

In providing the opinion, the examiner should consider the February 2013 VA examiner's statement that the Veteran's mixed hearing loss was consistent with past ear infections and tympanic membrane perforations.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right knee strain.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) any current right knee disorder, including right knee strain, had its clinical onset during active service or is related to any incident of service, including specifically the right knee injury suffered by the Veteran in a motorcycle accident in February 1992 with a finding of mild lateral instability and a diagnosis of a medial collateral ligament injury.  

In providing the opinion, the examiner should consider the Veteran's explanation that he did not seek treatment for his right knee after his separation from service because he did not have medical insurance.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




